UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1743


In re: DEONTA JEROME HICKS,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:16-cv-00189-CMH-IDD)


Submitted: October 17, 2019                                   Decided: October 21, 2019


Before MOTZ and QUATTLEBAUM, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Deonta Jerome Hicks, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Deonta Jerome Hicks, a Virginia inmate, petitions for a writ of mandamus seeking

an order granting Hicks default judgment in his civil rights action. We conclude that Hicks

is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

       In his petition, Hicks asserts that he should be awarded default judgment because

Defendants failed to move for summary judgment within the time frame previously

established by court order. But review of the district court’s docket reveals that the court

granted Defendants’ motion for an extension of this period, accepted the late-filed motion

for summary judgment, and has since granted it.         Hicks asserts in his petition that

Defendants did not have good cause for such an extension, but the district court found to

the contrary, and mandamus may not be used as a substitute for appeal. In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

       We thus conclude that the relief sought by Hicks is not available by way of

mandamus. Accordingly, we deny the petition for writ of mandamus. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED

                                             2